            Case 1:21-cv-00532-SAG Document 63 Filed 06/21/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                  *

Plaintiff                                        *

v                                                *            Civil Action No. SAG-21-532

M&T BANK,                                        *

Defendant                                      *
                                              ***
                                             ORDER

        I have reviewed Plaintiff’s Motion for Issuance of Third-Party Subpoena, ECF 60. As

presently drafted, the requests in the attachment are overbroad for the following reasons: (1) the

request in item 8 should be limited to the name and current or last known address and telephone

number for each employee known to have communicated with Plaintiff; (2) the requests in items

4 and 5 for “logs” and “logbooks” should be restricted to the entries pertaining to the Plaintiff, to

avoid potentially massive productions of irrelevant material; and (3) item 10 should be eliminated

or reworded, as it is presently unclear what information it calls for that would not be captured by

item 9. Plaintiff should resubmit the attachment with those changes, and once received, the Court

will order the Clerk to issue the requested subpoenas.

        SO ORDERED this 21st day of June, 2021.



                                              ________/s/____________________
                                              Stephanie A. Gallagher
                                              United States District Judge
